IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSEPH M. WALLS,                        §
                                         §   No. 402, 2017
       Petitioner Below-                 §
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 PERRY PHELPS,                           §   C.A. No. N17M-05-282
                                         §   Cr. ID Nos. 86001399DI
       Respondent Below-                 §   and 86013001DI
       Appellee.                         §

                           Submitted: June 11, 2018
                            Decided: August 1, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                  ORDER

      Upon consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Joseph Walls, filed this appeal from the Superior

Court’s order dated September 6, 2017, denying his motion for reargument of

the Superior Court’s order dated May 30, 2017, denying his petition for a writ

of habeas corpus. Walls is serving a life sentence, with the possibility of

parole, plus a term of eighty-nine years. Walls sought habeas corpus relief,

arguing that the Department of Correction had miscalculated his parole

eligibility date. The State has moved to affirm the Superior Court’s judgment
on the ground that it is manifest on the face of Walls’ opening brief that the

appeal is without merit. We agree and affirm.

       (2)    In Delaware, the writ of habeas corpus provides relief on a very

limited basis.1 Under Section 6902 of Title 10 of the Delaware Code, habeas

corpus relief is not available to a petitioner who is “committed or detained on

a charge of treason or felony, the species whereof is plainly and fully set forth

in the commitment.”2 A Superior Court jury convicted Walls in 1986 and

again in 1987 of multiple felony charges arising from two different home

invasions.     The Superior Court sentenced him accordingly.              Walls’

commitment is valid on its face, and he continues to be held in accordance

with that valid commitment.            To the extent Walls contends that the

Department of Correction has miscalculated his good time credits and thus

miscalculated his parole eligibility date, such issues cannot be reviewed on a

writ of habeas corpus.3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                            Justice

1
  Hall v. Carr, 692 A.2d 888, 891 (Del. 1997).
2
  10 Del. C. § 6902.
3
  See Hamilton v. State, 769 A.2d 743, 746 (Del. 2001).

                                           2